DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/23/17. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 26, the phrase “the first data communication unit of the central device” is indefinite since there is no first data communication claimed for the central device.  There is a first data communication unit indicated for the plurality of tire-side devices as claimed in lines 6-7 of this claim.  Please clarify.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2009/0012688 (Hattori et al.).
With regards to claim 3, Hattori et al. discloses a road surface condition detection comprising, as illustrated in Figures 1-37, a road surface state determination apparatus (e.g. the system as illustrated in Figures 33,35) comprising a plurality of tire-side devices 100 (e.g. sensor units) to be attached individually to a plurality of tires 300 of a vehicle (Figure 30); each of the tire-side devices 100 including a vibration detection unit 10 (e.g. acceleration sensor; Figure 5) that outputs a detection signal corresponding to a magnitude of vibration of the tire; a waveform processing unit 140 (e.g. central processing section; Figures 5) that generates road surface data (e.g. road surface condition; paragraph [0236]) representing a road surface state appearing in a waveform of the detection signal (e.g. Figures 27-29); a first data communication unit 110 (e.g. antenna; paragraphs [0163],[0168],[0236], [0243]) that transmits the road surface data; a vehicle-body-side system 200 (e.g. monitor device) including a second data communication unit 220,221 (e.g. antenna for a wave receiving unit; Figure 36) that receives the road surface data transmitted from the first data communication unit; a road surface 
With regards to claim 4, Hattori et al. discloses a road surface condition detection comprising, as illustrated in Figures 1-37, a road surface state determination apparatus (e.g. the system as illustrated in Figures 33,35) comprising a plurality of tire-side devices 100 (e.g. sensor units) to be attached individually to a plurality of tires 300 included in a vehicle (Figure 30); each of the tire-side devices 100 including a vibration detection unit 10 (e.g. acceleration sensor; Figure 5) that outputs a detection signal corresponding to a magnitude of vibration of the tire; a waveform processing unit 140 (e.g. central processing section; Figures 5) that generates road surface data (e.g. road surface condition; paragraph [0236]) representing a road surface state appearing in a waveform of the detection signal (e.g. Figures 27-29); a first data communication unit 110 (e.g. antenna; paragraphs [0163],[0168],[0236], [0243]) that transmits the road surface data; a vehicle-body-side system 200 (e.g. monitor device) including a second data communication unit 220,221 (e.g. antenna for a wave receiving unit; Figure 36) that performs bidirectional communication (e.g. antenna 211,221 along with antenna not label for the sensor unit 100 in Figure 1) with the first data communication unit and receives the road surface data (paragraphs [0229], [0245] to [0248]); a road surface determination unit 240 (e.g. computation portion; Figure 36; paragraphs [0022],[0210]) that determines, based on the road surface data, the road surface state of a road surface traveled by the vehicle; the plurality of tire-side devices 100 are configured to receive the road surface data from each other (paragraphs .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0012688 (Hattori et al.) in view of JP 2003-291615 (Masaki et al.).
With regards to claim 1, Hattori et al. discloses a road surface condition detection comprising, as illustrated in Figures 1-37, a road surface state determination apparatus (e.g. the system as illustrated in Figures 33,35) comprising a plurality of tire-side devices 100 (e.g. sensor units) to be attached individually to a plurality of tires 300 of a vehicle (Figure 30); each of the tire-side devices 100 including a vibration detection unit 10 (e.g. acceleration sensor; Figure 5) that outputs a detection signal corresponding to a magnitude of vibration of the tire; a waveform processing unit 140 (e.g. central processing section; Figures 5) that generates road surface data (e.g. road surface condition; paragraph [0236]) representing a road surface state appearing in a waveform of the detection signal (e.g. Figures 27-29); a first data communication 
The only difference between the prior art and the claimed invention is the road surface determination unit of the vehicle-body-side system measures received radio wave intensities when the second data communication unit receives the road surface data transmitted from the plurality of tire-side devices, sets at least one of the plurality of tire-side devices which is higher in received radio wave intensity than an other tire-side device to a central device, while setting the other tire-side device to a peripheral device, and causes the second data communication unit to transmit data indicating whether each of the plurality of tire-side devices is either the central device or the peripheral device.
Masaki et al. discloses a detection system comprising, as illustrated in Figures 1-4, a plurality of tire-side devices 14a-14f (e.g. sensor units) to be attached individually to a plurality 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the vehicle-body-side system measures received radio wave intensities when the second data communication unit receives the road surface data transmitted from the plurality of tire-side devices, sets at least one of the plurality of tire-side devices which is higher in received radio wave intensity than an other tire-side device to a central device, while setting the other tire-side device to a peripheral device, and causes the second data communication unit to transmit data indicating whether each of the plurality of tire-side devices is either the central device or the peripheral device as suggested by Masaki et al. to the system of Hattori et al. such that when the transmission intensity of a radio signal is weak, it is still possible to suitably receive data indicating a tire state on a monitor device having a small number of receiving antenna and receive the data  to reduce cost in manufacturing.  (See, paragraph [0054] of Masaki et al.).
With regards to claim 2, Hattori et al. further discloses after receiving the road surface data transmitted from each of the peripheral devices, the central device provides each of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to measuring conditions relating to a vehicle, like road condition, tire pressure, alignment and wheel-state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 









/HELEN C KWOK/Primary Examiner, Art Unit 2861